When a detective presented the employee with a photo line-up, she
                identified Owens as the male who made the purchase. Johansen testified
                that she did not open an account at Office Depot, know anyone by the
                name of Justin Owens, or give Justin Owens permission to be an
                authorized user on any of her credit accounts. We conclude that the jury
                could reasonably infer from the evidence presented that Owens committed
                burglary, theft, and the fraudulent use of a credit or debit card, see NRS
                205.060(1); NRS 205.0832(1); NRS 205.760(1); and the jury's verdict will
                not be disturbed on appeal where, as here, is it supported by sufficient
                evidence, see Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981).
                              Next, Owens argues that the district court erred by denying
                his motion for a mistrial based on a violation of Brady v. Maryland, 373
                U.S. 83 (1963), because the State failed to disclose a surveillance videotape
                from another store. We review a district court's resolution of a Brady
                claim de novo. See Mazzan v. Warden, 116 Nev. 48, 66, 993 P.2d 25, 36
                (2000). "To prove a Brady violation, the accused must make three
                showings: (1) the evidence is favorable to the accused, either because it is
                exculpatory or impeaching; (2) the State withheld the evidence, either
                intentionally or inadvertently; and (3) prejudice ensued, i.e., the evidence
                was material." State v. Huebler, 128 Nev. , 275 P.3d 91, 95 (2012)
                (internal quotation marks omitted), cert denied,        U.S.     , 133 S. Ct.
                988 (2013).
                              Owens claims that the videotape was exculpatory and
                material because it likely depicted a female using Johansen's information
                to obtain goods fraudulently at another store and because his sole defense
                was that someone else, maybe female, used his identification in order to
                obtain goods under Johansen's name. We agree that the videotape

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) )947A
                evidence was favorable and withheld by the State, however we disagree
                that prejudice ensued. Because evidence was presented that Johansen's
                information had been used at various different stores under various names
                to obtain goods fraudulently, Owens fails to demonstrate that the evidence
                was material, i.e., that "there is a reasonable probability that the result
                would have been different if the evidence had been disclosed." Mazzan,
                116 Nev. at 66, 993 P.2d at 36. Therefore, we conclude that the district
                court did not err by determining that the State did not violate Brady or
                abuse its discretion by denying Owens's motion for a mistrial. See Rose v.
                State, 123 Nev. 194, 206-07, 163 P.3d 408, 417 (2007) (we review a district
                court's denied of a motion for a mistrial for an abuse of discretion).
                Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                                                  J.
                                                   Pickering


                                                   -\--CUult_occm
                                                               ••                 J.
                                                   Parraguirre


                                                                                  J.
                                                   Saitta


                cc: Hon. Douglas Smith, District Judge
                     Justice Law Center
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A